Citation Nr: 0913949	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the Veteran's death, and if so, whether the 
claim should be granted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.B., and E.U.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to August 
1945 and received the Purple Heart.  The appellant is his 
widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, found 
that new and material evidence had been submitted to reopen 
the claim for entitlement to service connection for the cause 
of the Veteran's death and denied the reopened claim.  

In February 2009, the appellant provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

In March 2009, subsequent to issuance of the supplemental 
statement of the case (SSOC), the appellant submitted 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  Thus, 
the Board will consider the claim on the merits.  See 38 
C.F.R. § 20.1304 (2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was initially denied in an unappealed March 
1995 rating decision; the claim was most recently denied in a 
May 2000 rating decision. 

2.  Evidence received since the May 2000 rating decision is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim to reopen.  


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The appellant was denied entitlement to service connection 
for the cause of the Veteran's death in a March 1995 
unappealed rating decision.  The RO determined that the 
evidence of record, including service treatment records and 
records of the Veteran's hospitalization prior to his death, 
did not show a relationship between the Veteran's service-
connected gunshot wound to the abdomen and his recurrent 
renal cancer.  

The claim was again denied in May 2000.  The appellant had 
submitted additional lay statements and a copy of her diary 
documenting the Veteran's medical care during the last year 
of his life.

The subsequently received evidence includes additional 
records of medical treatment dating up to four years before 
the Veteran's death, and a July 2004 letter from a private 
physician concluding that the Veteran's death was the result 
of a small bowel obstruction caused by renal cancer and his 
previous intra-abdominal injuries.  This evidence of a link 
between the Veteran's service-connected disability and his 
death is clearly new and material and reopening of the claim 
is in order. 


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for the cause 
of the Veteran's death is granted.


REMAND

While the Veteran's certificate of death describes the cause 
of death as respiratory arrest, the medical evidence 
overwhelmingly establishes that the Veteran died of 
complications resulting from an obstruction of the small 
bowel.  

The VA physician who prepared the certificate of death noted 
in a June 1994 discharge report that he did not have complete 
medical records for the Veteran, and the opinions of both 
private physicians and the April 2005 VA examiner all 
indicate that respiratory address was not an appropriate 
cause of death.

The appellant contends that adhesions resulting from the 
Veteran's in-service abdominal surgery were the cause of the 
Veteran's 1994 small bowel obstruction.

In support of her claim, the appellant has submitted medical 
opinions from two private physicians.  While the letters 
received by Dr. J.S. in January and August 2004 state that 
the Veteran's health problems from 1945 to the time of his 
death were related to his in-service shrapnel wounds, they do 
not contain an opinion regarding a link between the Veteran's 
residual shrapnel injury and his cause of death, i.e., his 
small bowel obstruction.

The record also contains a July 2004 medical opinion from Dr. 
R.H. concluding that the Veteran's small bowel obstruction 
was caused by the previous abdominal injury in tandem with 
renal cell carcinoma.  

The April 2005 VA examiner noted that the operating notes 
from the April 1994 duodenal jejunostomy specifically found 
that the Veteran's tumor was completely obstructing the 
duodenum.  Similarly, the February 1994 physician who 
performed an attempted small bowel resection observed that 
the Veteran's tumor had extended into the chest and involved 
a loop of the small bowel.  While prior surgical adhesions 
were noted during the Veteran's surgeries and during 
radiographic tests, there is no evidence in the Veteran's 
treatment records that they were a cause of his 1994 small 
bowel obstruction, and the April 2005 VA examiner provided a 
medical opinion against such a causal link.  The physician, 
however, did not have access to evidence submitted by the 
appellant subsequent to April 2005.

The private medical opinions are not clear, but could be read 
as suggesting that adhesions caused by the service connected 
disability may have contributed to the Veteran's death.  The 
VA medical opinion also does not explicitly comment on the 
possibility that such adhesions contributed to, or hastened, 
the Veteran's death.  An opinion in this regard is needed to 
adjudicate the appellant's claim.

The provisions of 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In letters issued in September 2003 and May 2004, the RO 
notified the appellant of the evidence needed to substantiate 
her claim for service connection for the cause of the 
Veteran's death.  The letter also satisfied the second and 
third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The letters did not contain an explicit statement as to the 
disabilities for which service connection had been 
established at the time of death.  While the appellant has 
arguably demonstrated actual knowledge of these conditions, 
the remand provides an opportunity for her to receive fully 
compliant VCAA notice.

Accordingly, this claim is REMANDED for the following:

1.  The appellant should be provided with 
a VCAA notice letter that provides the 
notice required by Hupp.  The letter 
should tell her what conditions were 
service connected at the time of the 
Veteran's death.

2.  The claims file and a copy of the 
remand should be returned to the 
physician who provided the April 2005, VA 
opinion.  The physician should provide an 
opinion as to whether the service 
connected residuals of shell fragment 
wound of the abdomen with associated 
bowel obstruction contributed to the 
cause of the Veteran's death or hastened 
his death.  The physician should also 
opine as to whether any evidence received 
subsequent to the April 2005, opinion 
alters the opinions expressed in that 
opinion.  The physician should provide a 
rationale for this opinion.

If the physician who provided the April 
2005 opinion is not available, another 
qualified physician should provide the 
necessary review and opinion.

3.  If the claim is not granted, a 
supplemental statement of the case should 
be issued, before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


